NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JODY R.O. CARR,                                 No. 17-35317

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00125-BLW

 v.
                                                MEMORANDUM*
CARLYN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Idaho state prisoner Jody R.O. Carr appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (summary judgment for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to exhaust administrative remedies); Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004) (summary judgment). We affirm in part, reverse in part, and

remand.

       The district court properly granted summary judgment on Carr’s claims

against Whinnery, Williams, Mallet, Valley, Link, Carter, and Aiello because Carr

did not exhaust these claims prior to filing this action and failed to raise a genuine

dispute of material fact as to whether there was “something in his particular case

that made the existing and generally available administrative remedies effectively

unavailable to him.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en

banc); see also Woodford v. Ngo, 548 U.S. 81, 88 (2006) (to properly exhaust, “a

prisoner must complete the administrative review process in accordance with the

applicable procedural rules . . . .”).

       The district court properly granted summary judgment on Carr’s claims

against Maddox and Woodland because Carr failed to raise a genuine dispute of

material fact as to whether the regulations these defendants followed were not

reasonably related to a legitimate penological interest. See Witherow v. Paff, 52
F.3d 264, 265 (9th Cir. 1995) (prison regulations may impinge on an inmate’s right

to send and receive mail if reasonably related to a legitimate penological interest);

                                           2                                    17-35317
see also Beard v. Banks, 548 U.S. 521, 529 (2006) (explaining factors relevant to

determining the reasonableness of a particular regulation).

      However, the district court erred in granting summary judgment for failure

to exhaust on Carr’s claims against Higgins and Mechtel. Carr provided evidence

that prison staff prevented him from exhausting his claim against Higgins by

refusing to collect his concern forms. The record also shows that when Carr tried

to exhaust his claim against Mechtel, the grievance coordinator rejected two of his

grievances on the ground that his concern was “not grievable.” This evidence was

sufficient to raise a genuine dispute of material fact as to whether administrative

remedies were effectively unavailable to Carr as to these claims. See Ross v.

Blake, 136 S. Ct. 1850, 1859 (2016) (administrative remedies are unavailable when

administrative procedures “operate[] as a simple dead end – with officers unable or

consistently unwilling to provide any relief to aggrieved inmates.”). We reverse

the judgment in part, and remand for further proceedings on these claims only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Carr’s motion to file a supplemental reply brief (Docket Entry No. 34) is

                                          3                                       17-35317
granted. The Clerk shall file Carr’s supplemental reply brief at Docket Entry No.

33.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         4                                  17-35317